Citation Nr: 0631995	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-31 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to March 
1988.  He also served in the in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida, which denied the veteran's claim seeking entitlement 
to service connection for a right knee disorder.   

In December 2004, the RO denied service connection for a left 
knee disorder.  The veteran filed a notice of disagreement to 
this decision, and was issued a statement of the case in 
January 2006; however, since the veteran has not perfected an 
appeal on this issue, it is not before the Board for 
appellate review.  

In a March 2006 statement, the veteran appears to have raised 
the claim of entitlement to service connection for a low back 
disorder, asthma, attention deficit hyperactive disorder, and 
heart problems.  These issues have not been developed for 
appellate review and, accordingly, are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects the veteran had right knee complaints 
during his period of active service, which at the time appear 
to have been attributed to chondromalacia.  The veteran 
currently has right knee disability, diagnosed as 
degenerative changes as well as degeneration of meniscus.  A 
chiropractor considered the current findings to be related to 
the veteran's military service, but the record does not 
reflect the veteran has been examined for VA purposes to 
address that question.  This should be accomplished.  

The record also shows that the request for service medical 
records from the Florida National Guard yielded only three 
documents from that service.  These were the entrance 
examination report, a June 1990 hospital record for illness 
unrelated to this claim, and an October 1990 single page 
record following up on the June 1990  hospitalization.  The 
remainder of the documents obtained from this source were 
duplicate active service records.  Given the minimal result 
achieved in this search for service records, together with 
the comment on the October 1990 record that was obtained that 
there was a plan to "obtain rest of records" and obviously 
provide further follow-up, it would appear additional medical 
records were generated during the veteran's National Guard 
service.  Additional attempts to obtain them should be 
undertaken.  

Under these circumstances, this case is remanded for the 
following:   

1.  The VA should ensure that all notice 
obligations have been satisfied in 
accordance with applicable law, and Court 
precedent including Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The VA should re-submit its request 
to the appropriate entity for 
verification of the veteran's period of 
service with the National Guard, and to 
obtain all medical records related to the 
veteran that were generated during his 
service with the Army National Guard, 
which evidently occurred between 1988 and 
1996.  

3.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his right knee since his 
March 1988 discharge from active duty 
through the present.  VA should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

4.  After completion of the above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  After all relevant evidence 
in the claims file is reviewed, the 
examiner should offer an opinion as to 
whether the veteran has a right knee 
disorder and, if so, whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during military service.  

5.  After the above development has been 
completed, VA should readjudicate the 
appellant's claim.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


